IN THE SUPREME COURT OF IOWA

                                     No. 20–1647

              Submitted January 19, 2022—Filed June 10, 2022


STATE OF IOWA,

      Appellee,

vs.

ERICA LYNE WEST VANGEN,

      Appellant.


      Appeal from the Iowa District Court for Linn County, Russell G. Keast,

District Associate Judge.



      A defendant challenges her conviction and sentence for criminal mischief

in the fourth degree. AFFIRMED.



      Oxley, J., delivered the opinion of the court, in which all justices joined.



      Martha J. Lucey, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.
                                          2


OXLEY, Justice.

      Erica West Vangen was convicted of criminal mischief in the fourth degree

after the prosecution presented alternative theories to the jury—she either used

a baseball bat to smash the windows of a car or she drove others to the scene

and one of them smashed the windows. She argues that neither was supported

by sufficient evidence, but even if one was supported, a new statute requiring

the jury’s general verdict to be affirmed as long as one theory was supported

violates her constitutional rights. See 2019 Iowa Acts ch. 140, § 32 (codified at

Iowa Code § 814.28 (2019)) (prohibiting an appellate court from reversing “a

verdict on the basis of a defective or insufficient theory if one or more of the

theories presented . . . is sufficient to sustain the verdict on at least one count”).

      On our review of the evidence, both theories presented to the jury were

supported by sufficient evidence, so we need not take up the challenge to Iowa

Code section 814.28. We reject West Vangen’s sentencing challenges and affirm

her conviction and sentence.

                                          I.

      Jonnae Cole lived with her mother, Monick Williams, and Monick’s

husband, Alex, in March 2020. Monick woke up between 4:00 a.m. and 4:30

a.m. on March 30 to her husband arguing on the phone with someone named

Yayo, who was threatening to do something to Monick when she left to go to

work. Soon after, Monick and Alex left the house in Jonnae’s Buick Rendezvous

to pick up one of Alex’s friends. They returned home a little past 5:00 a.m. and

parked Jonnae’s car on the street in front of the house. Later in the morning,
                                         3


Jonnae discovered her Rendezvous had been vandalized. Both driver’s-side

windows were shattered, the driver’s-side mirror was broken, and a front tire

was slashed.

      During his investigation, Cedar Rapids Police Officer Tyler Richardson

discovered that a Ring camera outside of a neighbor’s house across the street

captured the incident. When he watched the video, he saw a Buick sedan drive

up and stop next to Jonnae’s car at 5:39 a.m. With the passenger side of the

Buick closest to the neighbor’s Ring camera, and Jonnae’s car on the other side

of the Buick, it was difficult to see the actions on the driver’s side of the Buick

in the video. Even so, the video revealed that two individuals got out of the Buick,

one from the passenger side and one from the driver’s side, and caused the

damage to Jonnae’s car. Officer Richardson could not download the video, so he

videotaped the Ring video as it played, and that video was shown to the jury at

West Vangen’s trial.

      Monick identified West Vangen as a potential suspect because Alex had

had an affair with West Vangen and owed her money. When Officer Richardson

interviewed West Vangen, she eventually admitted she drove her car to the

incident, but she denied causing any of the damage to the Rendezvous. During

the interview, she identified “Kosher” as the only other person in the car with

her. Officer Richardson searched West Vangen’s Buick LeSabre, which was

similar to the car he saw in the surveillance video, and found a small aluminum

baseball bat behind the driver’s seat with marks consistent with being used to

hit safety glass.
                                        4


      The State charged West Vangen with criminal mischief in the fourth

degree. She pleaded not guilty, and the case proceeded to a jury trial. At trial,

West Vangen testified there were actually two other people in the car with her

and those people exited the vehicle and caused the damage to Jonnae’s vehicle.

The State presented two alternative theories to the jury. Under the first theory,

the State argued West Vangen was a principal and she exited the driver’s seat of

her car, took out a short metal baseball bat, and smashed the windows and

mirror on Jonnae’s vehicle. Under the second theory, the State argued West

Vangen aided and abetted the crime. The State argued that even if there were

three people in the car, which it contested, West Vangen drove her husband (who

was identified as the person getting out of the passenger side of the Buick) and

a third person to the vehicle knowing they planned to damage the car.

      The jury was instructed that they could find West Vangen guilty of criminal

mischief in the fourth degree under either a principal or an aiding-and-abetting

theory, but they did not need to agree on which theory. The jury returned a

general verdict finding West Vangen guilty of criminal mischief. The district court

sentenced her to thirty days in jail but suspended the term and placed her on

unsupervised probation for two years. The court also ordered West Vangen to

pay victim restitution in the amount of $315 and to pay category “B” restitution

for her court-appointed attorney in the amount of $60. West Vangen appealed

her conviction and sentence, and we retained the case.
                                         5


                                         II.

      West Vangen challenges the sufficiency of the evidence to support her

conviction on both theories presented by the State. Previously, if a jury returned

a general verdict in a case involving multiple theories to establish the same

offense but not all theories were supported by sufficient evidence, the defendant

would generally be entitled to a new trial without the unsupported theories. See

State v. Tyler, 873 N.W.2d 741, 753–54 (Iowa 2016) (holding we reverse a general

verdict when not all theories are supported by sufficient evidence). That is no

longer the case as of July 1, 2019. Rather, “[i]f the jury returns a general verdict,

an appellate court shall not set aside or reverse such a verdict on the basis of

a[n] . . . insufficient theory if one or more of the theories presented and described

in the . . . jury instruction is sufficient to sustain the verdict on at least one

count.” Iowa Code § 814.28 (2020). West Vangen argues that even if we find one

theory to be supported by the evidence, application of section 814.28 would

violate her constitutional rights.

      Upon our review of the sufficiency of the evidence, see State v. Folkers, 941

N.W.2d 337, 338 (Iowa 2020), we conclude the record contained sufficient

evidence to support West Vangen’s conviction on both theories of liability. Iowa

Code section 814.28 is therefore not implicated, and we do not consider West

Vangen’s constitutional challenges to its application.

      In conducting our analysis, we “consider all evidence, not just the evidence

supporting the conviction, and view the evidence in the light most favorable to

the State, ‘including legitimate inferences and presumptions that may fairly and
                                         6


reasonably be deduced from the record evidence.’ ” State v. Ernst, 954 N.W.2d

50, 54 (Iowa 2021) (quoting State v. Tipton, 897 N.W.2d 653, 692 (Iowa 2017)).

But, “[e]vidence which merely raises suspicion, speculation, or conjecture is

insufficient.” State v. Casady, 491 N.W.2d 782, 787 (Iowa 1992) (en banc).

“Sufficient or substantial evidence is such evidence as could convince a rational

trier of fact that the defendant is guilty beyond a reasonable doubt.” State v. Gay,

526 N.W.2d 294, 295 (Iowa 1995).

                                        A.

      We first consider whether there was sufficient evidence for the jury to find

West Vangen guilty as a principal in the criminal mischief. The jury was

instructed that the State had to prove beyond a reasonable doubt that West

Vangen “did an act . . . that damaged a vehicle belonging to Jonnae Cole;” that

she acted “with the specific intent to damage the property;” and “she did not have

the right to do so.” See Iowa Code § 716.1. The State met this burden.

      At trial, West Vangen testified that her husband and Yayo were messaging

Alex throughout the night and into the morning of March 30. During the early

morning hours, Yayo and her husband told her to drive them to collect the money

Alex owed to West Vangen. She pulled up in front of Monick and Alex’s house,

and Yayo told her to stop on the street near the Rendezvous, which she knew

Alex had driven in the past. According to West Vangen, Yayo told her to stay in

the car and he got out of the backseat on the driver’s side and bashed in the

windows on the Rendezvous.
                                          7


         West Vangen argues the evidence establishes only that she transported

her husband and Yayo to Jonnae’s car but there was insufficient evidence to

prove she actively participated in vandalizing the vehicle. She relies on her

testimony that Yayo got out of the backseat, the inability to tell from the video

whether the person who got out on the driver’s side got out from the driver’s seat

or the backseat, and her theory that the illuminated brake lights on her car that

can be seen in the video show she remained in the car with her foot on the brake

pedal.

         In response, the State relies on Officer Richardson’s testimony. Reviewing

the video as it played for the jury, Officer Richardson testified he could see there

was an individual between the cars swinging an object at the Rendezvous. Officer

Richardson also testified that when he watched the original Ring video, which

was much clearer than the video of the video shown at trial, he could see the

driver get out of the vehicle. Officer Richardson testified that there was a “flash

of light” from the taillight of West Vangen’s LaSabre when it pulled up next to

the Rendezvous, indicating the vehicle had been put into park. On cross-

examination, he agreed that the video showed that the LeSabre’s brake lights

remained illuminated the entire time it was stopped next to the Rendezvous until

the LeSabre drove away. When asked if that changed his mind about whether

the driver could have gotten out of the car, he responded the car’s emergency

brake or parking brake could have accounted for the illuminated brake lights.

         There is ample evidence that two people got out of West Vangen’s LeSabre

and damaged Jonnae’s Rendezvous. And West Vangen admitted she was driving.
                                        8


The question for the jury was whether there was enough evidence to establish

that West Vangen was the person who got out on the driver’s side and can be

seen in the video swinging the bat. West Vangen relies heavily on her own

testimony, but the prosecution discredited her testimony on a number of points.

Most critical on this issue was the bodycam footage of Richardson’s interview of

West Vangen where she only mentioned a person named Kosher (which West

Vangen later admitted was her husband’s nickname) as being with her when

Jonnae’s car was damaged. During her interview with Richardson, she never

mentioned a third person or anyone named Yayo being in the car. This alone was

enough for the jury to discredit West Vangen’s testimony that Yayo was in the

backseat of her car.

      Ultimately, whether West Vangen got out of the car and damaged Jonnae’s

car turns on whether the jury believed West Vangen’s story or believed Officer

Richardson when he testified that he could see the driver get out of the car when

he viewed the original Ring video. These are credibility determinations, which we

leave to the jury. State v. Hutchison, 721 N.W.2d 776, 780 (Iowa 2006) (“In

determining the correctness of a ruling on a motion for judgment of acquittal, we

do not resolve conflicts in the evidence, pass upon the credibility of witnesses,

or weigh the evidence.”); State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993)

(“The jury is free to believe or disbelieve any testimony as it chooses and to give

weight to the evidence as in its judgment such evidence should receive.”); State

v. Blair, 347 N.W.2d 416, 420 (Iowa 1984) (“The very function of the jury is to

sort out the evidence presented and place credibility where it belongs.”).
                                         9


      The defense theory that the brake lights showed West Vangen remained in

the car was also for the jury to decide based on its collective experience. Notably,

although West Vangen testified at trial, she never testified that she kept her foot

on the brake to explain the continuously illuminated light. This was a theory

raised by her counsel during cross-examination of Officer Richardson. But

Officer Richardson provided an alternative theory to explain the illuminated

brake light. He also pointed out the flicker of light that could be seen in the video

indicating the car had been put into park, discrediting the defense theory that

the driver’s foot needed to remain on the brake pedal. If the jury believed Officer

Richardson’s explanation, there was sufficient evidence for it to conclude West

Vangen was the person who got out of the car on the driver’s side and can be

seen swinging a bat in the video. In our careful consideration of all the evidence

in the light most favorable to the State, we conclude that a reasonable jury could

find West Vangen damaged the Rendezvous. See Blair, 347 N.W.2d at 421. The

evidence supported West Vangen’s conviction for criminal mischief under the

State’s principal theory of liability.

                                         B.

      We next address the State’s aiding and abetting theory.

             To sustain a conviction on the theory of aiding and abetting,
      the record must contain substantial evidence the accused assented
      to or lent countenance and approval to the criminal act either by
      active participation or by some manner encouraging it prior to or at
      the time of its commission.

Tyler, 873 N.W.2d at 750 (quoting State v. Spates, 779 N.W.2d 770, 780 (Iowa

2010)).
                                       10


      West Vangen argues there was insufficient evidence she knew the purpose

of the trip or assisted the others in damaging the Rendezvous. We disagree.

Although West Vangen argues she thought she was driving to Jonnae Cole’s

house at 5:29 in the morning to collect money she was owed, the jury could

easily reject her testimony. See, e.g., Thornton, 498 N.W.2d at 673. West Vangen

admitted she knew her husband and Yayo were texting with Alex throughout the

night, she drove them to the house early in the morning, and she drove on the

wrong side of the street to stop her vehicle directly alongside Jonnae’s car. She

also immediately drove off after the damage was done without attempting to

collect any money. Viewing the evidence in the light most favorable to the State,

a reasonable jury could infer West Vangen knew damaging the vehicle was the

plan beforehand, and she actively participated by driving to and away from the

scene. We conclude sufficient evidence was presented to support the jury’s

verdict that West Vangen aided and abetted the damage to Jonnae Cole’s vehicle.

See, e.g., Fryer v. State, 325 N.W.2d 400, 406 (Iowa 1982) (stating that aiding

and abetting “may be inferred from circumstantial evidence including presence,

companionship and conduct before and after the offense is committed”).

      Because we conclude that there was sufficient evidence for both theories,

Iowa Code section 814.28 is not implicated, and we need not address it.

                                       III.

      We turn to West Vangen’s challenges to her sentence. At the December 4,

2020 sentencing, the district court ordered West Vangen to reimburse the state

$60 toward her court-appointed attorney’s fees. West Vangen appeals that order,
                                                11


challenging the constitutionality of the newly enacted process for determining if

she had the reasonable ability to pay category “B” restitution, which includes

reimbursement of the court-appointed attorney’s fees.

       West Vangen does not dispute that she received a notice of the new process

required to challenge her ability to pay category “B” restitution, filed in her case

on July 20. She admits she did not request the district court make a reasonable-

ability-to-pay determination (either before or after her sentencing), submit the

required financial affidavit, or otherwise challenge the restitution order in the

district court. West Vangen challenges only the constitutionality of the revised

procedural requirements as resulting in an illegal sentence, which she asserts is

not subject to our normal preservation of error requirements. Assuming for

purposes of this direct appeal that she is correct, see State v. Gross, 935 N.W.2d

695, 699 (Iowa 2019) (“Gross can raise the lack of a reasonable-ability-to-pay

hearing for the first time in a timely direct appeal.”), we reject her constitutional

challenge. We review the constitutionality of the challenged statute de novo. See

State v. Dudley, 766 N.W.2d 606, 612 (Iowa 2009).1




         1In State v. McCalley, we concluded the defendant waived her challenge to application of

Iowa Code section 910.2A to her sentence by “failing to avail herself of multiple opportunities to
timely request a determination on her ability to pay.” 972 N.W.2d 672, 680 (Iowa 2022). When
asked “at sentencing whether she would ‘like to address reasonable ability to pay category B
costs today or reserve that for a later date,’ McCalley opted to ‘reserve that discussion for a later
date,’ ” but then never did. Id. We concluded that “[a]ny hardship McCalley experienced due to
the district court’s application of the amended legislative scheme resulted from her own failure
to utilize the procedures available to her.” Id. Here, West Vangen was not given that same express
opportunity at her sentencing hearing. Further, West Vangen presents her challenge more as a
facial challenge to the changed process, including the requirement for her to initiate a
reasonable-ability-to-pay determination, rather than an as-applied challenge to the $60 order.
To the extent we can, we address West Vangen’s constitutional challenges.
                                         12


      Effective June 20, 2020, the Iowa general assembly modified the process

for determining whether a criminal defendant has the reasonable ability to pay

“category ‘B’ ” items of restitution, including repayment of court-appointed

attorney’s fees. See 2020 Iowa Acts ch. 1074, § 72 (codified at Iowa Code

§ 910.2A (2020)). The statute starts with a presumption that a criminal

defendant has the ability to pay the category “B” items of restitution, Iowa Code

§ 910.2A(1), but allows the defendant to request a determination by the court,

either at or within thirty days after sentencing, and requires the district court to

hold a hearing if that request is made, id. § 910.2A(2), (3)(a). The defendant can

overcome the rebuttable presumption and satisfy her burden of showing by a

preponderance of the evidence that she lacks the reasonable ability to make

payment toward the full amount of the category “B” items by filing the required

financial affidavit and submitting to questioning at the hearing. See id.

§ 910.2A(2)(a)–(c). The district court has broad discretion in making its

determination. Id. § 910.2A(5) (“A court that makes a determination under this

section is presumed to have properly exercised its discretion. A court is not

required to state its reasons for making a determination.”). Despite the

availability of this process, and West Vangen’s admitted failure to initiate it, West

Vangen argues the process violates her federal and state constitutional rights to

counsel and due process. To the extent we can do so on this record, we address

each challenge.
                                        13


                                             A.

      The gist of West Vangen’s right-to-counsel claim is that requiring indigent

defendants to repay their legal expenses will chill their decision to request

appointed counsel at the outset of their prosecution. See Dudley, 766 N.W.2d at

614 (holding that Iowa Code section 815.9, which charged “an acquitted

defendant . . . with the full expense of his legal assistance without regard to

whether he will ever have the funds or means to pay the judgment,” infringed

the acquitted defendant’s constitutional right to counsel). But we have already

rejected this claim when we held that section 910.2 did not violate a defendant’s

right to counsel because the statutory scheme limited recoupment of “court-

appointed attorney’s fees ‘to the extent that the offender is reasonably able to do

so.’ ” State v. Haines, 360 N.W.2d 791, 794 (Iowa 1985) (quoting Iowa Code

§ 910.2 (1983)); see also Fuller v. Oregon, 417 U.S. 40, 41 (1974) (rejecting a

similar challenge to an Oregon recoupment statute that required a convicted

defendant to repay the costs of his state-provided defense “when he is indigent

at the time of the criminal proceedings but subsequently acquires the means to

bear the costs of his legal defense” as a violation of the Sixth Amendment’s right

to counsel). In State v. Haines, we recognized that the Iowa statutory provision

went further than the Oregon provision at issue in Fuller v. Oregon because the

Iowa provision allowed the district court to order an indigent defendant to

perform community service in lieu of recoupment of the fees. 360 N.W.2d at 794.

But we still found the statute constitutional because that provision, like the
                                         14


repayment provision, was limited to the extent the defendant was able to perform

the public service. Id.

         That limitation has not changed. See Iowa Code § 910.2(1)(a)(2) (“Category

‘B’ restitution shall be ordered subject to an offender’s reasonable ability to make

payments pursuant to section 910.2A.”). An indigent defendant is still protected

from repaying the costs of her defense if she lacks the reasonable ability to do

so. See id. § 815.9(5) (“If the person receiving legal assistance is convicted in a

criminal case, . . . the court shall order the payment of [costs and fees incurred

for legal assistance] as restitution, to the extent to which the person is reasonably

able to pay . . . .” (emphasis added)). What has changed is the process for

determining whether a defendant has the reasonable ability to pay category “B”

costs.

         West Vangen argues the following changed procedures make the new

procedure so onerous as to violate her right to counsel: (1) presuming that the

defendant has the reasonable ability to pay category “B” items, (2) placing the

burden on the defendant to rebut that presumption by a preponderance of the

evidence, (3) requiring the defendant to request a determination of her ability to

pay before the district court will consider it, (4) requiring full restitution if a

request is not made within thirty days of sentencing, (5) making a restitution

order immediately enforceable, and (6) limiting an offender to the section 910.7

process in seeking modification of a restitution order. According to West Vangen,

these modified procedures so changed the restitution landscape that they chill

her right to counsel because our precedent held that the court is prohibited from
                                       15


ordering repayment of her legal fees unless she is able to pay them without

hardship, a determination as to whether she can do so must be made before the

court is allowed to order restitution, and she must be allowed to petition the

court at any time to reduce the amount of the payment.

      Iowa Code section 910.2A still requires the court to determine whether a

defendant has the ability to repay her legal fees and court costs, but it changes

the process by starting with a rebuttable presumption that the defendant is able

to do so. That presumption is subject to the defendant proving otherwise by a

preponderance of the evidence and providing a required financial affidavit within

thirty days of sentencing. These changes are not so onerous as to

unconstitutionally chill a defendant’s request for appointed counsel. Rather,

they recognize the practicalities of making the reasonable-ability-to-pay

determination. West Vangen argues the court must consider her “resources, the

other demands on [her] own and family’s finances, and the hardships [she] or

[her] family will endure if repayment is required,” Alexander v. Johnson, 742 F.2d

117, 124 (4th Cir. 1984), but all of those facts are uniquely in her possession.

The procedural changes recognize that fact and provide a process that ensures

the district court has the information needed to make a reasonable-ability-to-

pay determination.

      West Vangen essentially argues that once a court-appointed counsel is

provided to a criminal defendant, her ability to pay for counsel should not be

reassessed. This argument was rejected by the United States Supreme Court in

upholding the Oregon recoupment statute when it explained:
                                        16


      A defendant in a criminal case who is just above the line separating
      the indigent from the nonindigent must borrow money, sell off his
      meager assets, or call upon his family or friends in order to hire a
      lawyer. We cannot say that the Constitution requires that those only
      slightly poorer must remain forever immune from any obligation to
      shoulder the expenses of their legal defense, even when they are able
      to pay without hardship.

Fuller, 417 U.S. at 53–54. The same is true here, and we likewise reject West

Vangen’s argument that the new procedures violate her right to counsel.

                                             B.

      The changes in the procedures for determining a defendant’s reasonable

ability to pay are more aptly considered under West Vangen’s due process

challenge. “The overwhelming weight of federal and state authorities agree that

procedural due process in the context of criminal restitution orders requires

some kind of notice and an opportunity to be heard.” State v. Jenkins, 788

N.W.2d 640, 646 (Iowa 2010). “Procedural due process requires notice and an

opportunity to be heard ‘at a meaningful time in a meaningful manner’ prior to

depriving an individual of life, liberty, or property.” Dudley, 766 N.W.2d at 624

(quoting State v. Hernandez-Lopez, 639 N.W.2d 226, 241 (Iowa 2002)).

      West Vangen does not dispute that she was put on notice of the changed

process, so we focus on her challenge to the opportunity to be heard. With

respect to a meaningful time, section 910.2A requires a district court to hold a

hearing at the defendant’s request and allows the defendant to make that request

prior to, at, or within thirty days after sentencing. Iowa Code § 910.2A(2), (3)(a).

If the defendant requests a determination prior to or at sentencing, then the

reasonable-ability-to-pay determination is made part of the sentencing order of
                                      17


judgment. See id. § 910.2A(2)(d). Even if the defendant waits to request a

determination until thirty days after sentencing, a previously entered permanent

restitution order as part of the sentencing may be superseded by a subsequent

order made after the later hearing. Id. § 910.3(8), (10). The process in section

910.2A allows a defendant to timely seek a determination of her ability to pay

and, importantly, while the defendant is still represented by counsel. See Iowa

Rs. Crim. P. 2.28(1), 2.30(1).

      With respect to providing the defendant a “meaningful manner” in which

to challenge her ability to pay category “B” restitution, West Vangen challenges

the statutory presumption that she is able to pay and the burden placed on her

to rebut that presumption by a preponderance of the evidence. But a rebuttable

presumption that allows a defendant to offer evidence at the relatively low

preponderance-of-the-evidence standard applied in civil cases does not per se

violate procedural due process. See LuGrain v. State, 479 N.W.2d 312, 315–16

(Iowa 1991) (rejecting inmate’s due process challenge to a presumption that his

refusal to supply a urine sample within two hours of an order for a random drug

sample would be treated as a violation of prison policy where he was given the

opportunity to rebut the presumption by providing evidence through a urine

sample, distinguishing between irrebuttable presumptions, which violate an

inmate’s right to due process, and rebuttable presumptions, which don’t); see

also Todd v. Todd (In re Est. of Todd), 585 N.W.2d 273, 277 n.6 (Iowa 1998)

(“Preponderance of the evidence is evidence that is more convincing than

opposing evidence. Preponderance of the evidence does not depend upon the
                                        18


number of witnesses testifying on one side or the other.” (quoting Iowa State Bar

Ass’n, Iowa Civil Jury Instruction 100.3 (1986))).

      West Vangen also characterizes the required financial affidavit as “lengthy”

and points out that it must be completed under penalty of perjury. But she fails

to identify how requiring the person who has sole access to the pertinent

information to provide it in a sworn affidavit prevents her from meaningfully

participating in the process. We reject West Vangen’s facial challenges to the

section 910.2A procedures. And because West Vangen did not take advantage of

the process, she has failed to show she was personally denied “an opportunity

to be heard ‘at a meaningful time in a meaningful manner.’ ” Dudley, 766 N.W.2d

at 624.

                                        IV.

      Finally, we address West Vangen’s argument that the sentencing judge

impermissibly considered West Vangen’s assertion of her right to demand a trial

in setting her sentence. Although West Vangen did not object during sentencing,

we may still consider her argument on appeal. See State v. Headley, 926 N.W.2d

545, 550 (Iowa 2019) (“If we can determine whether a court abused its discretion

by using an improper factor without further evidence, a defendant need not

object to the use of an improper sentencing factor at the time of sentencing.”). A

court abuses its discretion when it relies on impermissible factors to sentence a

defendant. See id. “[A] defect in the sentencing procedure such as the trial court’s

consideration of impermissible factors” entitles the defendant to a new
                                         19


sentencing hearing. State v. Witham, 583 N.W.2d 677, 678 (Iowa 1998) (per

curiam).

      When the State made its sentencing recommendation, it argued West

Vangen “had multiple opportunities to take responsibility and do the right thing.

It took a day and a half of evidence and argument in the middle of a pandemic

for the defendant to be brought to justice in this matter.” The judge sentenced

West Vangen to thirty days in jail, suspended, explaining the reasons for the

sentence included, inter alia, “the defendant’s non-acceptance of responsibility

in this case.” West Vangen argues the court’s reliance on her refusal to take

responsibility was a clear reference to the State’s argument that West Vangen

forced the State to prove her guilt at trial instead of pleading guilty.

      The sentencing court has broad discretion to impose the sentence it

determines is best suited to rehabilitate a defendant and protect society. Iowa

Code § 901.5. A district court must consider all relevant factors, including the

“nature of the offense, the attending circumstances, the [defendant’s] age,

character and propensity of the offender, and the chances of reform.” State v.

Formaro, 638 N.W.2d 720, 725 (Iowa 2002). “A defendant’s acceptance of

responsibility for the offense, and a sincere demonstration of remorse, are proper

considerations   in   sentencing.   They      constitute   important   steps   toward

rehabilitation.” State v. Knight, 701 N.W.2d 83, 87 (Iowa 2005) (quoting State v.

Sims, 608 A.2d 1149, 1158 (Vt. 1991)). “[A] defendant’s lack of remorse is highly

pertinent to evaluating [her] need for rehabilitation and [her] likelihood of

reoffending”; therefore, a court may consider that factor “as evidenced by facts
                                         20


other than the defendant’s not-guilty plea.” Id. at 88. “A defendant’s lack of

remorse can be discerned ‘by any admissible statement made by the defendant

pre-trial, at trial, or post-trial,’ or by ‘other competent evidence properly admitted

at the sentencing hearing.’ ” Id. at 87–88 (quoting State v. Shreves, 60 P.3d 991,

996 (Mont. 2002)).

      While lack of remorse is a valid consideration, a defendant’s invocation of

her right to put the state to its burden of proving the offense to a jury can be

given no weight in determining a proper sentence. See State v. Nichols, 247

N.W.2d 249, 255 (Iowa 1976). Additionally, the sentencing court “must carefully

avoid any suggestions in its comments at the sentencing stage that it was taking

into account the fact defendant had not pleaded guilty but had put the

prosecution to its proof.” Knight, 701 N.W.2d at 87 (quoting Nichols, 247 N.W.2d

at 256).

      That the State offered an improper basis for West Vangen’s sentence does

not mean the sentencing court took the State’s bait. During her allocution, West

Vangen told the district court: “So, yeah, like he said, I’m going to file an appeal.

I didn’t do this. So I wouldn’t be pressing the issue so much if I did it.” West

Vangen certainly had the right to appeal her conviction, but in expressing her

intent to do so she made clear she was not taking responsibility for the actions

the jury found her guilty of committing. The district court cited West Vangen’s

postconviction failure to take responsibility, not her refusal to enter a guilty plea,

in setting her sentence. Her statement came just before the court explained its

sentencing decision and was the type of “admissible statement” the district court
                                      21


was allowed to consider in determining whether West Vangen took responsibility

for her actions. See Knight, 701 N.W.2d at 87–88. West Vangen is not entitled to

a new sentencing hearing.

                                      V.

      For the foregoing reasons, we affirm West Vangen’s conviction and

sentence.

      AFFIRMED.